Title: To Alexander Hamilton from William Ellery, 8 March 1790
From: Ellery, William
To: Hamilton, Alexander


Newport [Rhode Island] March 8th 1790
Sir,
I have received your letter and now transmit by the Post my receipts from the 1st. of Apl. to the last of Sepr. 1789 and from Oct. the 1st to the last day of Dece. 1789. I have authorized Benjamin Huntington Esqr. by a power of Attorney to receive on my account the sum of One thousand dollars which you advise me you shall be ready to advance on account of my Salary on the settlement of my account at the Treasury to the end of the last year. I hope that such provision will be made as will authorize the payment of the ballance in a short time. Please to inform me what you would have done with the Indents and blank Loan-Office Certificates remaining in my hands.
I am   Sir, your obedt. hble servant
William Ellery
The Secretary of the Treasury

